Opinion by
Ford, J.
At the trial plaintiff’s witness, referring to a sample of the involved merchandise testified that: "This hat is not bleached, supposedly not. * * * X Q. You don’t know whether it is bleached or not then? — A. No. I wasn’t there.” The testimony adduced from the one witness called for the defendant tended to support the classification made by the collector. Upon an examination of the record the court was satisfied that the plaintiff failed to establish a 'prima facie case. The protest was therefore overruled.